  Case 19-30675       Doc 5     Filed 03/08/19    Entered 03/08/19 06:59:32        Desc Main
                                   Document       Page 1 of 1


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In Re:                                                                      BKY No.: 19-30675
                                                                              Chapter 11 Case
BV Restaurant, Inc.
DBA Cheng Heng Restaurant,
      Debtor.
                          NOTICE OF INTENTION TO
                         SEEK EXPEDITED HEARING

       The debtor in the above Chapter 11 case gives notice that it intends to seek an expedited
hearing on the following matter:


   1. MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL.

Dated: March 8, 2019.                               STEVEN B. NOSEK, P.A.

                                                    By:    /e/ Steven B. Nosek
                                                    Steven B. Nosek, #79960
                                                    Yvonne R. Doose, #0397066
                                                    ATTORNEY FOR DEBTOR
                                                    2855 Anthony Lane South, Suite 201
                                                    St. Anthony, MN 55418
                                                    (612) 335-9171
                                                    snosek@noseklawfirm.com
                                                    ydoose@noseklawfirm.com
